In re Walgamotte, Frank; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. John, 40th Judicial District Court Div. B, No. 29,285.
Relator represents that the district court has failed to act timely on a motion to vacate and correct an illegal sentence filed prior to May, 2006. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The dis*1069trict court is ordered to provide this Court with a copy of its judgment.